 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDStarward Fabrics, Inc.andDistrict 65, Wholesale, Re-tail,Officeand ProcessingUnion. Case 2-CA-12020May 25, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 15, 1970, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices alleged in thecomplaint and recommending that it ceases and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after Respondent filed exceptions to the Decision anda brief in support thereof.' The General Counsel fileda brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein.The Trial Examiner found that Respondent unlaw-fully refused to bargain with the Charging Union for aunit comprised of sample clerks. Respondent acknowl-edges that the Union represented the clerks when theUnion sought recognition. However, it asserts, in itsbrief and exceptions, that the unit found by the TrialExaminer is inappropriate and that only an overallunit, or an office unit including the sample room em-ployees, is appropriate.We agree with the Trial Ex-aminer's finding that the sample clerks constitute anappropriate unit, but do not rely on the precedent citedtherefor in the Trial Examiner's Decision.Respondent is a textile converter with an office andplace of business in New York City. It designs, sells,and distributes textiles. It buys unfinished (greige) clothfrom weaving mills, ships it to a finishing plant whereit is dyed and printed with Respondent's, or others',designs, and thereafter sells it to clothing manufactur-ers and fabric retailers.It conducts its business in a building where it occu-pies a main or street floor, mezzanine, and a basement.On the main floor Respondent employs a switchboardoperator, two secretaries, amanufacturing salesmanager, a retail sales manager, an assistant retail salesmanager, two retail department clerks, five salesmen, ahead convertor, an assistant convertor, three convertorstaff clerks, and a bookkeeper. On the mezzanine floorthere are two pattern creators and a salesman. In thebasement there are three sample clerks and a super-visor.The duties of the employees relate to the design, sale,and shipment of piece goods. The two pattern creatorscreate patterns and oversee the printing of the patternsat the finishing plants. The convertor staff forwardsinstructions and orders to finishing plants relating tothe goods to be printed, finished, and shipped. Theclerical employees perform usual office duties. Thesalesmen sell to manufacturers and to retail stores.They send some orders to the sample department to filland ship. Other orders written by salesmen are sent totextilemills or Respondent's North Carolina ware-house for shipment.Sample clerks work in the sample room under thedirection of their own supervisor. They receive cartonsof materials, unpack and mark them, place them inbins, and fill salesmen's orders. They fill orders byremoving material from the bins, marking and cuttingit, folding, packaging, and shipping it to the customer.Their duties include keeping the sample room clean,and they wear a laboratory gown to protect theirclothes. They are not assigned to work in any otherarea. Office employees go to the sample room to pickup sample swatches and salesmen go there to give orspeed an order.As herein described, the sample room employees arethe only nontechnical, nonselling, nonoffice-clericalemployees at Respondent's place of business.Whileoffice and sales employees sometimes come into thesample room in the course of their work, such visits areonly incidental to the performance of their primarywork elsewhere. Because the sample clerks are locatedand supervised separately and their work is basicallydifferent from the pattern creators, salesmen, and officeclericals who make up the remaining employees, and asthere are no transfers or interchange, we find that a unitcomprised of sample room employees is an appropriateunit for collective bargaining within the meaning ofSection 9(b) of the Act.'Respondent also filed a notice of motion to reopen the record and asupporting affidavit requesting a further hearing to adduce testimony re-specting the unit issue General Counsel filed an opposition to Respondent'smotion Respondent does not contend, and there is no showing, that suchevidence is newly discovered or was unavailable at the time of the hearingWe therefore deny the motion2Pacific Abrasive Supply Co,182 NLRB No 48, TXD section entitled"2 The appropriate unit."Garrett Supply Co..165 NLRB 561Contrary to the Trial Examiner, we do not hold that the sample roomemployees in the subject case, who perform warehousing functions, com-prise the type of warehouse unit contemplated inA.Harris & Co..116190 NLRB No. 97 STARWARD FABRICS, INC.Having found that the sample clerks constitute anappropriate unit for collective bargaining, we agreewith the Trial Examiner that Respondent's refusal tobargain with the Union violated Section 8(a)(5) and (1)of the Act.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Starward Fabrics, Inc., New York, New York, its offic-ers, agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder.'NLRB 1628'N.L R B v Bardahl Oil Co,399 F 2d 365, 368-370 (C A 8), enfg 163NLRB 260In adopting the Trial Examiner's finding of an 8(a)(5) violation, ChairmanMiller relies only on the fact that by its unlawful conduct, Respondent madea free election impossibleNL R B v Gissel Packing Co, Inc,395 U S 575(1969)In footnote 4 of the Trial Examiner's Decision, substitute "20" for" 10"daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitled proceeding was held before me on August 3and 4, 1970, at New York City, New York, on complaint ofthe General Counsel against Starward Fabric, Inc., hereincalled the Respondent or the Company. The issues arewhether the Respondent violated Section 8(a)(5) and (1) ofthe Act. Briefs were filed by the General Counsel and theRespondent after the close of the hearing.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTStarward Fabric, Inc., a New York corporation, is a textileconverter engaged in the wholesale sale and distribution oftextiles and related products, with an office and place ofbusiness in New York City. During the past year, a represent-ative period, it purchased and caused to be transported anddelivered to this place of business textiles and other goods andmaterials valued in excess of $50,000, of whichan amountvalued in excess of $50,000 was transported and delivered tothis place of business directly from States other than NewYork State. During thesameperiod it sold and distributedtextiles valuedin excessof $50,000 which were shipped on theRespondent's orders from the mills where they were manu-factured outside the State of New York directly into inter-state commerce. I find that the Respondent is engaged incommerce within the meaning of the Act and that it willeffectuate the policies of the Act to exercise jurisdictionherein.511IITHE LABOR ORGANIZATION INVOLVEDDistrict 65,Wholesale, Retail, Office and Processing Un-ion, herein called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThis is a refusal-to-bargain case. In its New York Citylocation the Respondent operates a stable three-man ware-house and shipping department, one person a supervisor andthe other two rank-and-file workers. The two employeessigned authorization cards in favor of the Union, which thendemanded recognition and that the Company bargain with it.First, the company president evaded by disclaiming authorityto act, on the ground that the Company is controlled by otherinterests centered in another state. Next, the Respondent'slawyer, while conceding the Union in fact represented amajority in the unit sought, rejected the demands by assertingthat in his opinion the warehouse unit was inappropriate.This refusal was said to have been a violation of Section8(a)(5) of the Act.Upon learning that the employees had joined the Union thepresident interrogated them on the question, asked why theywere so inclined and what their expectations were, learnedthat they wanted raises among other things, and told them hewas thinking of moving the warehouse to a distant location.A few days later he gave a surprise raise to one of the twoemployees. The complaint alleges all this was violative ofSection H(a)(l).The Respondent denies commission of any unfair laborpractices. It contends that the interviews with the employeeswere no more than normal attempts to continue amicablepersonal and individual relationships proper in a small plant,as in the past, and that the raise, despite the timing, hadnothing to do with the simultaneous union activity. As to thebargaining demand, the Company now reiterates the positionfirst articulated, that the unit sought was inappropriate in lawand that therefore the Company had a right to refuse tobargain. Inexplicably and, it would appear, inconsistently, italso asserts that in fact it did not refuse to bargain. Asked atthe hearing was it willing to bargain then and there, it refused.A. Appropriate Bargaining Unit and Majority StatusThis Company buys raw cloth in large quantities, dyes andbleaches it, prints it in designs of its own creation, and sellsit to the garment trade. It has what are called sample ordersand stock orders. Sample orders mean when a customer-manufacturer buys only small quantities-5, 10, or about 20yards each-of the various prints, to produce newly fashionedlead garments.Whenthe garments sell and large quantitiesof the same cloth-lots reaching into thousands of yards of thesameprint-are purchased, the orders are called stock orders.The cloth is processed and stored in a North Carolina loca-tion, and all stock orders are packaged and shipped fromthere.In New York City the Company has a showroom, salesheadquarters, and order handling facilities. It is a street levelarea, with a mezzanine and a basement. On the street levelthere are administrative offices, secretaries, salesmen quar-ters, office clerks, a bookkeeper, and a converting staff. Someclerks maintain orders and shipping records, and the rest dothe usual office work. There are also two girls who do color-ing; i.e., create printing patterns which are sent to the Southfor processing cloth. Only three men work in the basement,and the Company calls them the sample department Theyreceive stock and maintain fully printed rows of cloth of allkinds; this is the stock from which the sample orders are 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDfilled. And these are the men the Union organized and wantedto represent in collective bargaining.'All purchase orders successfully obtained by the salesmen-from customers who come to the showroom, from custom-ers in the New York City area, and from customers solicitedby traveling salesmen throughout the country-are checkedand approved by the street level clerks and company officials.When found satisfactory, the stock orders go to the NorthCarolina plant for filling, and the sample orders go down-stairs to the basement for the sample department to lookafter.Here, really a warehouse in itself, the men sort thematerials, select the indicated styles, cut the cloth as calledfor by each individual order, package it, and ship it out.Occasionally one will bring a package to the Post Office, butfor the most part the packages are picked up by United Parcelor the Post Office people. Of the three men, Prentice Murrayis a supervisor. On March 23, 1970, when the demand andrefusal occurred, the other two were Ronald De Vault andSylvester Achiampong. Achiampong was discharged the nextday; by that time the Company was already looking for areplacement. He was replaced by Richard Washington a fewdays later.During the summer of 1970 there was also astudent helper, but he was not expected to remain.No one ever works in that basement but these three sampleclerks, and not one of them ever comes upstairs to do anywork elsewhere. I find that they constitute a unit appropriatefor collective-bargaining purposes 2 They are physically iso-lated from all the rest of the employees in the New York Cityoperation; they do a kind of work totally unrelated in naturefrom that of the many other employees-warehousing andshipping; they are separately supervised-Murray supervisesno one else; and there is no transfer of employees in or outof the unit, nor any temporary interchange. These are thedistinguishing criteria which mark the appropriateness of awarehouse unit, particularly in the absence of any collective-bargaining history on a broader basis SeeA.Harris Co.,116NLRB 1628.Murray, the supervisor, sometimes is responsible to seethat the basement is adequately stocked with what prints arein season and being bought. When his stock is low he comesupstairs to advise the company officers of the need. Everyonce in a while a salesman will himself go downstairs toexpedite a delivery, or obtain a piece of cloth for special need.But, as the Board said inCalifornia Physicians: " ..visita-tions by nonwarehouse employees does not detract from the'Sidney Warner, the company president, in greater detail described theoperation of the sample department as followsOrdinarilya salesman goes in to a manufacturer,sees the designer therewho creates the dresses or blouses, shows either he (sic) or her our lineand they select various patterns or plain shade colors of the fabrics thatwe have made and the designer would usually sample several yards tomake these sample garments So the salesman comes back to the office,writes up the sample order on an order form that we have, and puts itinto our office for approval, price and what have you, and thenit is sentdown to the sample department for filling, shipping The sample depart-ment then takes that order, cuts up the required yardages, and ships itto the manufacturerThey (finished print cloth) come in They are received by the boys inthe sample department They take them in from the freight elevatorThey open up the cartons They put them in the bins And proceed tofill the orders that have to be filledif a customer, for example, orders5 yards of a certain pattern and color, and 20 yards of another colorand pattern, they take it out of the bins, put it on a cutting table, theymark it off, cut it, fold it, put it in a package with a copy of the orderand ship it outCf,California Physicians Service,178 NLRB No 116fact that warehousemen are primarily engaged in dutiesclearly distinct from those of any other employees of theEmployer."In its brief the Respondent for the first time called this aone-man unit, but the evidence belies the assertion. Nor isthere merit in the companion contention that because theentireNew York operation is small, and because only tworank-and-file employees are involved, these men are not enti-tled to collective-bargaining rights. I therefore find that allemployees in the Respondent's sample department in NewYork City, but excluding supervisors, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.De Vault and Achiampong signed union cards on March12, 1970, and when, on March 23, a Monday, Frank Cherry,union organizer, called on PresidentWarner to demandrecognition, he showed him photostat copies of the cards.Washington, hired during the week, also signed a card onMarch 30. As a witness Warner admitted he saw the twocards on the 23rd. His lawyer, Arthur Olick, who talked toDonald Grody, a lawyer for the Union, during the week andreiterated the refusal to bargain, also testified and told Grodythat day, according to Olick's own testimony, "there wascertainly no question that the union had authorization cardsfrom a majority of those in the sample department." I findthat the Union was, on March 23, 1970, the exclusive collec-tive-bargaining representative of the Respondent's employeesin the sample department, within the meaning of Section 9(a)of the Act.B.Demand and RefusalWhen Cherry called on Warner and demanded recognitionand bargaining, the president, after satisfying himself thatboth men had signed-he called them upstairs so they couldsay hello to Cherry-said, according to his own testimony,that the union agent was going "too fast," that the Respond-ent was part of the Monroe Combine, and that he, Warner,was not free to bargain but must clear with Monroe. He askedfor a week before giving any answer. He nevertheless askedfor details of what the union demands were, and even madenotes as to the various items; he said he wanted to fowardthem to the other company. He testified that he promised totelephone Cherry later. He never did.The next day Achiampong was discharged and Cherrytelephoned to protest, to argue that the discharge was illegal,and asked that he be reinstated. Meanwhile, Warner hadretained Attorney Olick to act for him with respect to thebargaining demand. Cherry testified that again on Thursdayhe called Warner to repeat his demand for recognition; eitherTuesday or Thursday-the record is not clear-Warner gaveCherry Olick's name and telephone number, and then Grody,the Union's general counsel, telephoned Olick. Grody askedwhy had negotiations been broken off. Olick answered thatalthoughWarner had recognized the Union, on secondthought it was believed that a unit limited to the sampledepartment was inappropriate. His stated position was thatifGrody could convince him such unit was appropriate theRespondent would bargain. Grody replied he was too busy toresearch the Board decisions to persuade the other lawyer.The refusal-to-bargain charge was filed on March 26.At the hearing a defense of the Respondent was that nei-therWarner nor Olick ever refused to bargain with the Un-ion. It is a meaninglessplay on words.Between not doingsomething upon proper request, and refusing to do it, thereis little of substance. There are no magic phrases This wasno academic discussion on labor law between the two law-yersWhen, in response to the repeated demand for bargain-ing, Olick said not until and unless you convince me, he was STARWARD FABRICS, INCsaying no, until I think otherwise. I find that on March 23,1970, when Warner first told Cherry he was powerless to act,and at all times thereafter, the Respondent refused to recog-nize the Union and to bargain with it.C.Violations of Section 8(a)(1)PresidentWarner spoke to the sample department em-ployees three times about this union business. The first waswhen Supervisor Murray reported to him that the men hadsigned union cards, on a date between March 12 and 23, whenOrganizer Cherry arrived. Warner called all three men to hisoffice as a group. He asked why they had signed and whattheir demands were.De Vault testified that at this meeting Warner said: "Idon't want the union in here because I don't want a thirdparty to be here," and that in the event of a union in the shop,"he might have to close thesampledepartment and ship fromNew Jersey, and there would be no overtime if the unioncame in."Warner spoke to themen againon March 23, shortly afterthe union representatives left his office. First he called DeVault and Achiampong in separately and then had all threemen in together. Again he asked did they really want to jointhe Union and why, and they told him it was for higher payand other fringe benefit improvements.Warner, who recalled all of these interviews in his office,gave a somewhat different version. He admitted asking themeach time why it was that they wanted a union, and what theireconomic demands were. " ... to see if they had things ontheir mind." He asked De Vault "are you happy here ... ifhe had anything he wanted to tell me. If he had any sugges-tions."He added he asked the same questions of Achiam-pong. Warner then said it was on the second date, March 23,that he told them: " .. I want you to be aware that we alsomay have to make a decision about the sample department,because we were beginning now to outgrow our premises..we as management,were considering having to takelarger quarters, because of out growth. For the sample de-partment.And we had several choices at that moment .. I told the boys that we may have to make a choice our-selves about the sample department, whether we may take aloft in New York City or go to New Jersey, of find someincreased space." Warner denied having threatened to closethe sample department or to discontinue overtime. Murray,the supervisor, corroborated these last two denials, but he tootestified it was at the first group questioning, before March 23,that the president told the department employees operationsmight be moved out of the State.Itwill be recalled that Achiampong left that week andWashington became the new hire. During the same weekWarner told De Vault he would raise his weekly pay by $10.The last mention of any raises before these events was the pastChristmas, when Warner told the men that his practice wasto evaluate the men for possible raises once every 6 months.De Vault said the raise came without advance notice, and thatWarner did not tell him it was because he had worked hardand done a good job.Warner spoke of this raise twice, first when he appeared asa witness at the start of the hearing, and again when calledin defense towards the end. His first statement was that be-cause Supervisor Murray had been out sick for a week or two,he wanted to reward De Vault for extra work well done."Sometime in March I think Prentice was sick and was outfor about 10 days, and the bulk of the work was on Ronnie'sshoulders. I mentioned to Ronnie he was doing a good job.And we appreciate it. And I was going to give him anotherraise."He made clear Murray had already been out 10 daysand that he told De Vault, "And the first of the next month513there will be an increase for you ... I believe it was April1st."AfterWarner had left the stand the General Counselplaced into evidence the payroll work records of De Vaultand Murray. They show that Murray was not absent fromwork at all during March; in fact for each workweek thatmonth his record shows the precise number of overtime hoursperformed and paid for. De Vault's record shows that in factthe raise he got was for the first full week of work in April.With this, Warner altered his testimony when he returned tothe witness stand. Now he said that he first told De Vault ofhis intention to give a raise "the first of (sic) second week inApril, and I made it retroactive as of April 1."Warner's reversal of testimony in the attempt to explainaway the obvious conflict between his first story and theCompany's own records, coupled with the otherwise unex-plained injection into his interrogationsof thedanger inher-ent to the employees in a possible transfer of their jobs to adistant location, gravely impaired his credibility. He knew,when he called De Vault and Achiampong into his office afterCherry's departure, that they had joined the Union, for hehad questioned them about it once before. His purpose there-fore could not have been that proper concern of which theBoard spoke inStruksnes Construction Co.,165 NLRB 1062Rather, as the record in its entirety makes clear, his objectwas to explore their ultimate motivation with an eye to satis-fying them if possible and thereby avoiding having to bargainwith the Union. And the surprise raise to De Vault, now notpersuasively explained as comingafterMurray's absence,serves only to confirm the inference. I credit De Vault.Ifind that by its repeated questioning of the employeesconcerning their union activities the Respondent illegally in-terrogated them in violation of Section 8(a)(1) of the Act. Ialso find that Warner threatened to close the warehouse oper-ation in this location, to move it to another State, and todiscontinue overtime work if the employees persisted in theirunion resolve,all threats intended to discourage their unionactivities, and thus further restraint and coercion contrary tothe specific proscriptions of the Act. And, finally, I concludethat the raise given De Vault at that moment was intendedto satisfy his economic wants and to dissuade him from con-tinuing as a union member, a further violation of Section8(a)(1).N.L.R.B. v. Exchange Parts Company,375 U.S. 405.D. Violation of Section 8(a)(5)The Board has held that refusal to recognize a union on thebasis of a good-faith but erroneous belief about the appropri-ateness of a bargaining unit is not adequate defense to arefusal-to-bargain charge under this statute.Stecher-Traung-Schmitt Corporation,172 NLRB No.186. Even assuming,therefore, that the Respondent's refusal in this case was moti-vated by no other purpose than to test the Union's request forbargaining in the warehouse unit, the violation of Section8(a)(5), as alleged in the complaint, is clear. That the Re-spondent was motivated by another objective, no more availa-ble as a defense, is equally clear. Warner's threat to move thesample department to a distant location and to eliminateovertime was calculated to induce the employees to abandonthe Union. With Washington only a recent arrival in thedepartment, the substantial raise to De Vault, adequate tosatisfy his principal interest in signing the union card, servedall the more to reduce the probability that anyone in the smallgroup would persist in the concerted union resolve. In thelight of this unlawful conduct of the Respondent, its ultimatestatement that the Union must first convince a lawyer of hismistake in law appears as a delaying tactic to permit thecoercive effect of the unfair labor practices to take root. Inanother situation, a threat or two and a single benefit con- 514DECISIONSOF NATIONALLABOR RELATIONS BOARDferred on only one employee might appear in a different light.Where, as here, the only oldtime employee is bought off, anda substantial threat is made, it must be concluded thatthereby the Respondent made a free election impossible. Itspurpose being to influence, the employees away from theirdesire to bargain collectively, its methods illegal, and the endresult of its activities such as to "impede the election process"so that "a fair and reliable election cannot be held," it followsthat the Respondent must be found also to have violatedSection 8(a)(5) on these further grounds and, in necessaryconsequence, be ordered to bargain now with the Union aswas its duty in the first place.N. L. R. B. v. Gissel Packing Co.,395 U.S. 575.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's opera-tions described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.The Respondentis anemployer within the meaning ofSection 2(2) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3All employees in the sample department at the Respond-ent'sNew York City, New York, location, excluding allsupervisors as defined in the Act, constitute a unit appropri-ate for the purposes of collective-bargaining within the mean-ing of Section 9(b) of the Act.4.The Union was on March 23, 1970, and at all timesthereafter has been the exclusive collective-bargaining repre-sentative of the Respondent's employees in the appropriateunit, within the meaning of Section 9(a) of the Act.5.By refusing to bargain with the above-named labor or-ganization in good faith on March 23, 1970, and thereafter,the Respondent has engaged in andis engagingin unfair laborpractices within the meaning of Section 8(a)(5)6. By the foregoing conduct, by coercively interrogating itsemployees concerning their union activities, by threatening todiscontinue overtime work and to move its work location toanother State, and by granting a raise in pay, all for thepurpose of discouraging union activities, the Respondent hascoerced and is coercing its employees in violation of Section8(a)(1) of the Act.7.The aforementioned unfair labor practices are unfairlabor practices within the meaning of Section 2(6) and (7) ofthe Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law,and upon the entire record in the case, I recommend thatStarward Fabrics, Inc., New York City, New York, its offic-ers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively in good faith with theUnion as the exclusive representative of all employees in thebargaining unit.(b) Coercively interrogating its employees concerning theirunion activities, threatening to discontinue overtime workand to move its work location to another state, and grantinga raise in pay(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist any labor organization,to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any and all such activities.2.Take the following affirmative action which I find willeffectuate the policies of the Act:(a) Upon request bargain collectively with the Union as theexclusive bargaining representative of all employees in theappropriate unit described above, with respect to rates of pay,wages, hours of employment, and other terms and conditionsof employment and, if an understanding is reached, embodysuch understanding in a signed agreement.(b) Post at its place of business in New York City, NewYork, copies of the attached notice marked "Appendix."'Copies of said notice, on forms approved by the RegionalDirector for Region 2, after being duly signed by the Re-spondent's representative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewithIIn the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and Recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes In the event that theBoard's Order is enforced by a Judgment of a United States Court of Ap-peals, the words in the notice reading "Posted by Order of the NationalLabor Relations Board" shall be changed to read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "In the event that this Recommended Order is adopted by the Board, thisprovision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with Dis-trict 65,Wholesale, Retail, Office and Processing Union,as the exclusive representative of the employees in thebargaining unit described below.WE WILL bargain collectively, upon request, with thisUnion as the exclusive representative of our employeesin thebargainingunit with respect to rates of pay,wages,hours of employment, and other terms and conditions ofemployment and, if an understanding is reached, em-body such understanding in a signed agreement. Thebargaining unit is:All employees in the sample department of ourplant at New York City, New York, excluding allsupervisors as defined in the Act.WE WILL NOT coercively interrogate our employeesconcerning their union activities, threaten to discontinueovertime work and remove our work location to another STARWARD FABRICS, INC.515state,or grant a raise in payfor thepurpose of discourag-ing union activities.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exerciseof theirright to self-organization,to form,join, or assist anylabor organization,to bargaincollectivelythrough rep-resentativesof theirown choosing,and to engage inother concerted activitiesfor thepurpose of collectivebargaining or other mutual aid or protection,or to re-frain from any and all such activities.DatedBy(Representative)(Title)STARWARD FABRICS,INC.(Employer)This is an official notice and must not bedefaced by any-one.Thisnoticemust remain postedfor 60consecutive daysfrom the date of posting and must not be altered, defaced, orcovered byany other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board'sOffice, 36thFloor,Federal Building,26 FederalPlaza,New York, NewYork 10007, Tel. 212-264-0300.